Bell, Chief Judge.
The defendants were convicted of violating the Georgia Controlled Substances Act. Held:
1. Defendants prior to arraignment made demand for a list of witnesses and a copy of the indictment. A copy of the indictment which contained a list of witnesses was furnished after the call of the case for trial. No motion for continuance or mistrial was made and defendants then *796announced ready. As each state witness was called defendants objected on the grounds that they had not been furnished a list of witnesses pursuant to their demands prior to the call of the case. The objections were overruled. While defendants were not given notice of the names of witnesses within a reasonable time before trial, any error was waived when they announced ready. Davis v. State, 135 Ga. App. 203 (217 SE2d 343).
Submitted May 2, 1977
Decided June 24, 1977
Rehearing denied July 13, 1977.
Alton T. Milam, Frank G. Smith, for appellants.
John T. Perren, District Attorney, for appellee.
2. The defendants were charged in the indictment with violating the Georgia Controlled Substances Act by the unlawful distribution of a quantity of "thendimetrazine.” The state’s evidence showed that defendants gave some tablets to a state undercover agent who in turn delivered them to a forensic chemist at the state crime laboratory. The latter testified that an analysis of the tablets showed that they contained "phendimetrazine,” a controlled substance under our Controlled Substances Act. The expert also testified that to his knowledge a compound named "thendimetrazine” did not exist. The defendants moved for a directed verdict on the ground of a fatal variance between the allegations in the indictment and the proof. The motions were denied on the ground that there was a typographical error in spelling "phendimetrazine” in the indictment. We agree with the trial court. There was no variance as defendant was not charged with a different crime from the one proved. There was an obvious typographical error in the indictment and it was harmless. See Haupt v. State, 108 Ga. 60, 61 (33 SE 829). The evidence authorized the convictions and it was not error to deny the motions.

Judgment affirmed.


McMurray and Smith, JJ., concur.